Citation Nr: 9923398	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-20 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to waiver of recovery of direct VA loan post-
foreclosure deficiency indebtedness.  


REPRESENTATION

Appellant represented by:	Richard L. McGonigle


WITNESS AT HEARING ON APPEAL

Appellant and G.P.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991, with prior service in the U.S. Army Reserve.  

In an April 1995 statement of the case, the RO consolidated 
the veteran's claims for waiver with respect to what it 
characterized as VA guaranteed home loans.  The 
indebtednesses are: $5,666.22 plus interest for LH [redacted]; $12,346.77 plus interest for LH [redacted]; 
$16,059.66 plus interest for LH [redacted]; $16,805.49 plus 
interest for LH [redacted]; and $26,005.49 plus interest for 
LH [redacted].  The total indebtedness at issue is 
$76,883.63 plus interest.  The statement of the case 
explained that the veteran was denied a waiver due to a 
finding that she had acted in "bad faith."

A May 1998 BVA remand provided that although the RO had 
characterized the issue as entitlement to a waiver of 
recovery of VA home loan guaranty indebtedness, the veteran 
was the recipient of direct loans from VA with respect to the 
properties at issue.  Accordingly, the remand recharacterized 
the issues on appeal as the validity of direct VA loan post-
foreclosure deficiency indebtedness, and waiver of recovery 
of direct VA loan post-foreclosure deficiency indebtedness.   

The case is now before the Board for final appellate 
consideration.


REMAND

The veteran maintains, in substance, that the debts in 
question were invalidly created, due to misrepresentations by 
VA as to the extent of repairs these properties required in 
order to make them marketable, and their investment 
potential.  Further, the veteran has made arguments for a 
waiver addressing her financial hardships and related factors 
which constitute, essentially, a petition for relief based 
upon the regulatory standards of "equity and good 
conscience."  38 C.F.R. §§ 1.963, 1.965 (1998).

In its May 1998 remand, the Board pointed out that the April 
1995 statement of the case and supplemental statements of the 
case issued in July and September 1997 failed to address the 
issue of the validity of the creation of the indebtedness in 
question.  Accordingly, the remand asked the RO to develop 
this predicate issue, and to allow the veteran to make 
arguments with respect thereto.  In light of the veteran's 
arguments with respect to the creation of the debt, the RO 
was requested to solicit the advice of the District Counsel, 
pursuant to M26-4, par. 3.18 (g), Change 6 (September 20, 
1993).

The Board again reminds the RO that the United States Court 
of Appeals for Veterans claims (Court) (formerly the United 
States Court of Veterans Appeals) has held that when the 
validity of a debt is challenged by an appellant, a threshold 
determination must be made with respect to that question 
prior to a decision on waiver of indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

Thereafter, if after properly developing and adjudicating the 
issue of the validity of the creation of the indebtedness the 
RO determined that the creation of the debt was valid, the RO 
was to consider whether there was an indication of "bad 
faith" on the part of the veteran.  As a finding of bad 
faith would preclude consideration of entitlement to waiver 
of indebtedness based on equity and good conscience, the 
veteran was to be afforded an opportunity to submit argument 
addressing the issue of "bad faith."

With respect to a determination of "bad faith," the Board's 
May 1998 remand noted that in Richards v. Brown, 9 Vet. App. 
255 (1996), the Court invalidated the language contained in a 
Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 
1990) which had defined bad faith to include a willful 
intention to either seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation.  Id. 
at 257.  The Court pointed out that the operative regulatory 
language limited "bad faith" to cases in which there is an 
intent to seek an unfair advantage.  38 C.F.R. § 1.965(b)(2); 
Id.  

The July 1997 supplemental statement of the case issued by 
the RO continued to use as a basis for the finding of "bad 
faith" the "refusal to fulfill some duty or contractual 
obligation" language vitiated in Richards.  The May 1998 
remand stated that further development, if the validity 
question was concluded in the affirmative, was to include 
issuance of a supplemental statement of the case containing 
laws and regulations and appropriate rationale with respect 
only to the "unfair advantage" test approved in Richards.  
38 C.F.R. § 1.965(b)(2).  The May 1998 remand also indicated 
that further arguments from the veteran should speak to why 
VA should not determine that the veteran-debtor's conduct in 
connection with the creation of the debt demonstrated 
"intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  Id.

If "bad faith" on the part of the veteran was not found, 
then the RO's decision regarding entitlement to a waiver of 
recovery of direct loan post-foreclosure deficiency 
indebtedness was to turn upon whether collection of that 
indebtedness would violate the general principles of "equity 
and good conscience." 38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.964(a)(3). In this regard, the veteran's 
arguments with respect to misrepresentation on the part of VA 
were to be addressed in any discussion of the "equity and 
good conscience" standards.

After reviewing the RO post-remand development of the case, 
the Board concludes that the RO did not comply with the 
remand.  Instead of first adjudicating the issue of the 
validity of the VA direct home loan debt, the RO adjudicated 
the issue of entitlement to a waiver of an indebtedness 
stemming from a VA home loan guaranty claim.  The RO noted 
that the veteran did not have sufficient active service to be 
eligible for VA home-loan benefits, citing provisions of the 
M26-1, Revised, and the MP-4, Part 1.  The RO held that as 
the veteran had not been eligible for the loans in the first 
instance, she was not eligible to seek a waiver of any 
indebtedness resulting from the loans.

The Board again points out that the indebtedness in question 
is not the result of VA home loan guaranties.  Rather the 
indebtedness is the result of VA direct loans, under chapter 
37 of title 38 of the United States Code.  The relevant 
statute does not require that a veteran have a minimum active 
service to be eligible for a VA direct loan.  38 U.S.C.A. 
§ 3711 (West 1991).  The relevant statute does not require 
that a veteran have a minimum active service to seek a waiver 
of any loan guaranteed, insured or made by VA under chapter 
37.  38 C.F.R. § 1.964 (1998).  

In light of the above, the case is again REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted, 
through her attorney-representative, and 
afforded the opportunity to submit 
additional argument with regard to the 
specific issue of the validity of each 
direct loan post-foreclosure deficiency 
indebtedness.

2.  The RO should undertake any further 
appropriate development concerning the 
issue of the validity of each direct VA 
loan post-foreclosure deficiency 
indebtedness with respect to the veteran, 
and the case should be referred to the 
District Counsel, as appropriate, for an 
opinion and detailed explanation as to 
whether VA has an enforceable claim 
against the veteran to collect the debt.  
The District Counsel should, when 
possible, address each of the veteran's 
contentions with specificity, including 
the contention that her purchase of the 
properties secured by the loans in 
question was the result of 
misrepresentation on the part of VA.

3.  Following completion of the above 
actions, a determination should be made 
by the RO as to the validity of the 
amount of each direct loan post- 
foreclosure deficiency indebtedness under 
the terms of VA foreclosure regulations 
and as to the validity of the accrued 
interest of that indebtedness.

4.  If the veteran's direct loan post- 
foreclosure deficiency indebtedness is 
found to be legally enforceable, the RO 
should contact the veteran and ask that 
she provide any and all information and 
argument responsive to the question of 
whether her conduct with respect to the 
debt at issue was undertaken with intent 
to seek an "unfair advantage," with 
knowledge of the likely consequences, and 
resulting in a loss to the government, 
i.e., "bad faith." 38 C.F.R. § 
1.965(b)(2).  Further, the veteran, 
through her attorney-representative, 
should be provided with another financial 
status report form (VA Form 4-5655), and 
the veteran should also be asked to 
provide a current signed and dated 
financial status report, together with 
copies of her 1040 tax returns since 
1993.  In addition, the veteran should be 
requested to submit verification of her 
monthly expenses to the extent possible.  
The veteran and her attorney-
representative should also be asked to 
provide any other evidence they may 
possess relevant to the question of "bad 
faith."  In this regard, the veteran's 
attorney- representative is urged to 
consult the definitions of "bad faith" 
outlined in this remand and fully 
detailed in the statutes, regulations, 
and case law cited above.

5.  The claim should be reviewed by the 
RO to determine whether the appellant 
should be entitled to a waiver of 
recovery of a valid direct loan post- 
foreclosure deficiency indebtedness.  
Initially, it must be determined whether 
a waiver is automatically precluded based 
upon an indication of "fraud, 
misrepresentation or bad faith" in the 
creation of the indebtedness pursuant to 
38 C.F.R. § 1.965(b)(2) and Richards v. 
Brown, 9 Vet. App. 255(1996); and then, 
only if the veteran is found to have not 
committed those acts, should 
consideration be given to whether the 
veteran may be accorded a waiver based 
upon the principles of "equity and good 
conscience."  If the RO determines that 
the appellant is not so entitled, she 
should be provided with a supplemental 
statement of the case specifically 
addressing the law and regulations 
concerning the "validity of the amount 
of the debt," and the reasons for a 
denial of a waiver, either based upon an 
indication of "fraud, misrepresentation 
or bad faith" in the creation of the 
indebtedness, or the "equity and good 
conscience standards" used in the 
determination of whether a waiver should 
be granted.  If a denial is based upon 
the "equity and good conscience 
standards," an effort should be made by 
the RO to specifically address those of 
the six enumerated elements contained in 
38 C.F.R. § 1.965(a), and any other 
factors considered or utilized in its 
determination, including the veteran's 
contentions that VA misrepresented the 
conditions of the properties at issue as 
it bears upon the "balancing of the 
faults" element.

If the benefit sought is not granted upon any readjudication, 
where a timely notice of disagreement is of record, the 
veteran and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

